Citation Nr: 1627711	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-47 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.    

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Jeffrey A. Arbetman, Attorney at Law


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  The Veteran died in October 1996, and the Appellant is his surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  
 
The Appellant's claim for service connection for the Veteran's cause of death was previously denied in December 1996 and August 2003 rating decisions.  These decisions were not appealed to the Board and became final.  The Appellant filed to reopen the claim in July 2008.  The Board is required to address the issue of whether the Appellant submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issues on appeal have been captioned as set forth above.

In January 2012, the Appellant's claim was remanded by the Board for further development.  

The Board notes that in an August 2003 rating decision, the RO denied the Appellant's claim for entitlement to Dependence and Indemnity Compensation under 38 U.S.C.A. § 1151.  However, the Appellant withdrew her appeal of this issue in March 2008, and in a May 2008 decision, the Board ordered that the appeal as to this claim was dismissed.  



FINDINGS OF FACT

1.  A December 1996 rating decision denied service connection for the cause of the Veteran's death, and the Appellant did not appeal that decision in a timely manner.  

2.  In an August 2003 decision, the RO continued the denial of service connection for the cause of the Veteran's death, and the Appellant did not perfect a substantive appeal of the decision.

3.  Evidence added to the record since the final December 1996 rating decision is neither cumulative nor redundant of the evidence of record at the time of the decision; it relates to an unestablished fact necessary to substantiate the Appellant's claim for service connection for the cause of the Veteran's death; and it raises a reasonable possibility of substantiating that claim. 

4.  The Veteran died in October 1996; his death certificate lists the immediate cause of death as renal cell carcinoma with widespread metastasis.
 
5.  The Veteran is presumed to have been exposed to herbicides while in service.
 
6.  The evidence is at least in relative equipoise as to whether the Veteran's renal cell carcinoma with widespread metastasis is etiologically related to herbicide exposure during active service.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014).  

2.  Evidence received since the December 1996 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 as amended (VCAA) and its implementing regulations, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting in full service connection for the cause of the Veteran's death.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The same is true with respect to the question of whether there was substantial compliance with the terms of the Board's January 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, in a December 1996 rating decision, the Board denied the Appellant's claim for service connection for the cause of the Veteran's death.  The Appellant did not appeal the denial and it became final.  In an August 2003 rating decision, the RO found that new and material evidence had been received, but denied the claim on its merits.  The Appellant did not perfect a substantive appeal as to this decision, and it became final.  The RO again denied the claim in January 2009, and it is this decision that is now before the Board.

The December 1996 rating decision denied service connection for the cause of the Veteran's death on the grounds that there was no evidence of a nexus between the stated cause of death, renal cell carcinoma, and the Veteran's active duty service.  The rating decision specified that renal cell carcinoma is not a condition for which service connection can be established on a presumptive basis due to herbicide exposure.  The evidence of record at that time included the Veteran's service personnel records, hospital records from the VA medical center (VAMC) in Tucson, Arizona, dated in 1996, and the Veteran's certificate of death.  The Appellant did not appeal the December 1996 rating decision, thus it became final.

In the August 2003 rating decision, the RO again denied the Appellant's claim on the basis that there was no evidence relating the Veteran's renal cell carcinoma to service.  The RO also addressed the Appellant's claims that the Veteran's service-connected PTSD contributed to his death and that the Veteran had a diagnosis prostate cancer.  The RO found no evidence to support either of these claims, and as the Appellant did not perfect a substantive appeal, this decision also became final.  Additional evidence of record at that time included statements from the Appellant and VAMC treatment records.  

Relevant evidence received since the December 1996 and August 2003 rating decisions includes a September 2013 medical opinion from Dr. M. Z. J., who reviewed the claims file and concluded that the Veteran's renal cell carcinoma was at least as likely as not causally related to his exposure to Agent Orange while serving in Vietnam.  

The Board finds that this medical record constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Appellant's claim. Kutscherousky, 12 Vet. App. at 371.  Dr. M. Z. J.'s medical opinion is new evidence, as it was not previously submitted to VA.  In addition, it is material evidence, as it relates to an unestablished fact, that the Veteran's cause of death is related to his exposure to Agent Orange during active duty service.  

In light of the foregoing, the Appellant's claim for service connection for the cause of the Veteran's death is reopened.

Service Connection for Cause of Death

Having reopened the Appellant's claim, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  The Board finds that the Appellant will not be prejudiced by the Board's adjudication because the RO essentially reopened the claim and denied it on the merits in the January 2009 rating decision and in subsequent supplemental statements of the case dated December 2014 and October 2015.
  
Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse, children, or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994). 

The diseases which are presumed to result from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and a manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

Medical evidence is required to establish a causal connection between service or a disability of service origin and a veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the record reflects that the Veteran served in Vietnam from May 1967 to May 1968.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  38 C.F.R. § 3.307(a)(6)(iii). 

VAMC records show that the Veteran was diagnosed with renal cell carcinoma in June 1995.  The Veteran died in October 1996.  His death certificate lists renal cell carcinoma with widespread metastasis as his primary cause of death.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder and bilateral hearing loss.     

Cancers of the kidney, such as renal cell carcinoma, are not among the diseases for which VA's Secretary has recognized a presumptive relationship with herbicide exposure.  Accordingly, service connection for the cause of the Veteran's death is not warranted on a presumptive basis.  Nevertheless, the Appellant is not precluded from establishing service connection for the cause of the Veteran's death with proof of actual direct causation.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6); Combee, 34 F.3d at 1042.

In a September 2013 submission, Dr. M. Z. J., an internist, opined that the Veteran's renal cell carcinoma was at least as likely as not causally related to his exposure to Agent Orange in Vietnam.  Dr. M. Z. J. based his opinion on a review of the Veteran's full claims file, as well as the relevant medical literature regarding the relationship between renal cell carcinoma and Agent Orange exposure.  In support of this conclusion, Dr. M. Z. J. noted the absence of a history of renal cell cancer in the Veteran's family and the fact that the Veteran did not have any other "even remotely linked conditions" or underlying causes associated with renal cell carcinoma.  In addition, Dr. M. Z. J. cited to studies dated in 2005, 2009, and 2011, demonstrating that Agent Orange can be linked to renal cell carcinoma.  Dr. M. Z. J. also explained that the medical evidence showed the Veteran had clear cell renal carcinoma, and according to the American Urologic Association, clear cell cancers are the ones most associated with Agent Orange exposure.  In summary, Dr. M. Z. J. found that the absence of other causes of renal cell carcinoma in the Veteran's medical history, as well as the medical literature in support of a connection between renal cell carcinoma and Agent Orange exposure, makes it at least as likely as not that the Veteran's cause of death was etiologically related to his Agent Orange exposure during service.  

The probative value of medical opinion evidence is based on factors such as a thorough review of the relevant evidence of record, the physician's knowledge and skill in analyzing the data, and whether the physician's conclusion is supported by appropriate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, Dr. M. Z. J. reviewed the Veteran's medical history, considered relevant medical literature, and reached a conclusion that is based on appropriate rationale that is consistent with the evidence of record.  Accordingly, the Board finds that Dr. M. Z. J.'s opinion is probative evidence of an etiological relationship between the Veteran's exposure to Agent Orange during service and the renal cell carcinoma that caused his death.   

Moreover, there is no VA or other medical opinion of record indicating that the Veteran's renal cell carcinoma was less likely than not related to herbicide exposure.  Thus, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's renal cell carcinoma was related to Agent Orange exposure during service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for renal cell carcinoma is warranted.  Having granted service connection for renal cell carcinoma, service connection for cause of the Veteran's death is also warranted.


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


